            Case 8:21-cv-01843-DKC Document 1 Filed 07/23/21 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   (Southern Division)

MINDY TOOMBS,

       Plaintiff

v.                                                     Case No. 8:21-cv-01843

LOWE’S COMPANIES, INC., et al.,

       Defendants

                                   NOTICE OF REMOVAL

       Lowe's Companies, Inc. (“Lowe’s”), by and through counsel, hereby give notice of

removal of the above action from the Circuit Court for Prince George’s County, Maryland

(“Circuit Court”), to the United States District Court for the District of Maryland, pursuant to 29

U.S.C. §§ 1332(a), 1441 and 1446. As set forth below, this Court has original diversity

jurisdiction over this action pursuant to 28 U.S.C. § 1332. All requirements for the removal of

this action are met through the allegations contained in the pleadings filed in the Circuit Court

and in this Notice of Removal.

       In support of this Notice of Removal, Lowe’s states as follows:

       1.      There is pending in the Circuit Court for Prince George’s County, Maryland, a

Complaint styled Mindy Toombs v. Lowe’s Companies, Inc., et al.., Case No. CAL21C-02-CV-

04644 (the “State Court Action”). The Complaint in the State Court Action was filed on or about

April 21, 2021. A copy of the Complaint is attached hereto as Exhibit A.

       2.      Lowe’s was served with the summons and complaint in the State Court Action in

North Carolina on June 25, 2021, via certified mail.




                                                1
               Case 8:21-cv-01843-DKC Document 1 Filed 07/23/21 Page 2 of 3



        3.        Lowe’s is not aware that the other named Defendant, Bird Brain, Inc., has been

served and the Circuit Court docket does not reflect service on Bird Brain, Inc. as of the date of

this filing.

        4.        This Notice of Removal is filed within thirty (30) days of the date on which

Lowe’s first received a copy of the Complaint and is therefore timely under 28 U.S.C. § 1446(b).

        5.        The State Court Action is properly removed under 28 U.S.C. § 1441(a) because

the State Court Action is subject to the original jurisdiction of the Court pursuant to 28 U.S.C. §

1332, as explained below.

        6.        Plaintiff is a resident of Maryland. See Exhibit A, ¶ 1.

        7.        Lowe’s is a North Carolina Corporation with its Principal Place of Business in

North Carolina. See North Carolina Secretary of State printout, attached hereto as Exhibit B.

        8.        Bird Brain, Inc. is a Michigan Corporation with its principal place of business in

Michigan. See State of Michigan Corporations Online Filing System printout, attached hereto as

Exhibit C.

        9.        Plaintiffs’ Complaint seeks compensatory damages in an amount in excess of

$75,000. See Exhibit A.

        10.       This action is properly removed on grounds of diversity of citizenship because (a)

complete diversity of citizenship exists between Plaintiff and all named defendants and (b) the

amount in controversy herein exceeds the sum or value of $75,000.

        11.       Written notice of the filing of this Notice of Removal will promptly be given to

Plaintiff, co-defendant, and the Clerk of the Circuit Court for Prince George’s County, Maryland,

as required by 28 U.S.C. § 1446(d).

        12.       Copies of all papers filed to date in the State Court Action are attached hereto.



                                                    2
          Case 8:21-cv-01843-DKC Document 1 Filed 07/23/21 Page 3 of 3



       WHEREFORE, Defendant Lowe’s Companies, Inc. respectfully requests that this case

proceed before this Court as an action properly removed.


                                      Respectfully submitted,

                                      /s/ Sandra T. Carson
                                      Sandra T. Carson (Bar No. 24699)
                                      MINTZER SAROWITZ ZERIS
                                      LEDVA & MEYERS, LLP
                                      810 Gleneagles Court, Suite 304
                                      Towson, MD 21286
                                      Ph.: 410.583.8081
                                      Fax: 410.821.1608
                                      Email: scarson@defensecounsel.com
                                      Attorneys for Defendant Lowe’s Companies, Inc.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 23rd day of July, 2021, a true and correct copy of the
foregoing Notice of Removal was served via e-mail and U.S. Mail, First Class postage pre-paid
on:

Jason Perash, Esq.
The Law Office of Jason Perash, LLC
9520 Berger Rd, Suite 212
Columbia, MD 21046
(410) 990-1529
Jason@PerashLaw.com
Attorneys for Plaintiff

And via U.S. Mail, first-class postage prepaid, on:

Bird Brain, Inc.
c/o Courtney A. King, Registered Agent
P.O. Box 131526
Ann Arbor, MI 48113
Defendant

                                      /s/ Sandra T. Carson
                                      Sandra T. Carson (#24699)




                                                3
